UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53735 ————— CONSOLIDATED GEMS, INC. (Exact name of registrant as specified in its charter) ————— Delaware 26-0267587 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, Australia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 001 (613) 8532 2800 (Former Name or Former Address, if changed since Last Report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. (Check one):Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). ¨YesxNo There were 175,315,350 shares of common stock outstanding on May 6, 2013. o Table Of Contents PAGE NO PART I. FINANCIAL INFORMATION Item 1 Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosure about Market Risk 11 Item 4 Controls and Procedures 11 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 1A Risk Factors 12 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3 Defaults Upon Senior Securities 12 Item 4 Mining Safety Disclosures 12 Item 5 Other Information 12 Item 6 Exhibits 12 SIGNATURES 13 EXHIBIT INDEX 14 Exh. 31.1 Certification 15 Exh. 31.2 Certification 16 Exh. 32.1 Certification 17 Exh. 32.2 Certification 18 1 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Introduction to Interim Financial Statements. The interim financial statements included herein have been prepared by Consolidated Gems, Inc. (“Consolidated Gems” or the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (The “Commission”). Certain information and footnote disclosure normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These interim financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. In the opinion of management, all adjustments, consisting of normal recurring adjustments necessary to present fairly the financial position of the Company as of March 31, 2013, the results of its operations for the three month periods ended March 31, 2013 and 2012 and the changes in its cash flows for the three month periods ended March 31, 2013 and 2012, have been included.The results of operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. The functional and reporting currency of the Company is the United States Dollar and unless otherwise indicated, all financial information is presented in US$. 2 CONSOLIDATED GEMS, INC. Balance Sheet March 31, 2013 (Unaudited) December 31, $ $ ASSETS Current Assets: Cash Prepayments Total Current Assets Total Assets LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current Liabilities: Accounts payable and accrued expenses Total Current Liabilities Non Current Liabilities: Advances from affiliate Total Non Current Liabilities Total Liabilities Stockholders’ (deficit): Common stock: $.0001 par value 500,000,000 shares authorised, and 175,315,350 shares issued and outstanding Additional paid-in capital Accumulated (deficit) during development stage ) ) Accumulated (deficit) subsequent to development stage ) ) Total Stockholders’ (deficit) ) ) Total Liabilities and Stockholders’ (deficit) See notes to financial statements 3 CONSOLIDATED GEMS, INC. Statements of Operations (Unaudited) For the three months ended March 31 Revenues $
